ACCEPTED
                                                                                                      06-14-00223-CR
                                                                                           SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                  6/5/2015 3:50:02 PM
                                                                                                     DEBBIE AUTREY
                                                                                                               CLERK

                                      NO. 06-14-00223-CR

DALE DEWYANE FISHER                               §                              SIXTH COURT
                                                                                  FILED IN
                                                  §                        6th COURT OF APPEALS
VS.                                               §                          TEXARKANA,     TEXAS
                                                                                   OF APPEALS
                                                  §                        6/5/2015 3:50:02 PM
THE STATE OF TEXAS                                §                            DEBBIEOF
                                                                             STATE     AUTREY
                                                                                          TEXAS
                                                                                   Clerk

         APPELLEE’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                           APPELLEE’S BRIEF

       COMES NOW the State of Texas appellee, and moves this Court pursuant to Tex. R.
App. Proc. 10.5 and 38.6 (D) for an extension of thirty (30) day’s or until July 5, 2015, in which
to file the appellee’s brief herein. In support, appellee would show the following;
       1. Appellant was charged with Possession of a Controlled Substance Listed in
       Penalty Group One of the Texas controlled Substances Act – With Intent to
       Deliver – Four Grams or More but Less than 200 Grams in State of Texas v.
       DALE DEWYANE FISHER, Cause No. 16,741, 115th District Court of Upshur
       County, Texas.
       2. On November 12, 2014, appellant was found guilty and the Jury assessed
       punishment for Seventy Five (75) Years confinement in the Institutional Division-
       TDCJ.
       3. Notice of appeal was given on November 25, 2014.
       5. The Appellee’s brief is due for filing on June 5, 2015.
       6. This is the first request for extension of time.
       7. Appellee requests an extension until July 5, 2015.
       8. Good cause exists for the granting of the motion. Within the past thirty days
       counsel for the State has undertaken the following matters:
       A:      Counsel was responsible for Grand Jury on Monday, June 1, 2015 – see attached
               docket. Preparing officers for trial in County Court in Cause Number 37,493, The
               State of Texas vs. Austin Hunter Little on Tuesday, June 2, 2015. On Wednesday,
               June 3, 2015 counsel was preparing victims for trial in the 115th District Court in
               Cause Number 16,607, The State of Texas vs. Alan Wayne Hayden. Thursday,
               June 4, 2015 counsel was in the 115th District Court – see attached docket.
              Friday, June 5, 2015 counsel was in the 115th District Court – see attached docket.
              Counsel has jury selection on Monday, June 8, 2015 on the following cases;
              Cause Number 16,905, The State of Texas vs. Janet Joiner; Cause Number
              16,822, The State of Texas vs. Bobby Burnette; Cause Number 16,887, The State
              of Texas vs. Jaclyn Lewis; and Cause Number 16,938, The State of Texas vs. Sara
              Pollak – see attached docket.
       9: This motion is not sought for purposes of delay, but so that justice may be done.




       Therefore, Appellee requests until July 5, 2015, in which to complete her brief.


                                                    Respectfully submitted,

                                                    Upshur County Assistant District Attorney
                                                    Natalie A. Miller
                                                    405 N. Titus
                                                    Gilmer, TX 75644
                                                    Tel: (903) 843-5513
                                                    Fax: (903) 843-3661


                                                    By: /S/ Natalie A. Miller
                                                      Natalie A. Miller
                                                      State Bar No. 24079007



                               CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing document has been delivered to all counsel of
record, on this the 5th day of June, 2015.

                                                    /S/   Natalie A. Miller
                                                    Natalie A. Miller